Citation Nr: 0633535	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969, and from January 1992 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The underlying issue of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1986 RO decision, the RO denied the veteran's 
claim for service connection for PTSD.

2.  Evidence received since the RO's May 1986 decision was 
not previously received, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.

4.  The veteran's contact dermatitis and intertrigo, groin, 
is not shown to have manifested until many years following 
his discharge from active duty, and is not shown to be 
related to service or to any herbicide exposure therein.




CONCLUSIONS OF LAW

1.  The May 1986 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence received since the May 1986 decision is new and 
material, and the veteran's claim for service connection for 
PTSD has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

3.  A skin disability was not incurred in or aggravated by 
active service, nor may service incurrence for such a 
disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).    

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
furnished VCAA notice to the veteran regarding the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for PTSD and for 
service connection due to exposure to Agent Orange in May 
2002.  As this letter was prior to the September 2003 rating 
decision on appeal, the express requirements set out by the 
Court in Pelegrini have been satisfied.  

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, the 
Board finds that, in view of the Board's favorable 
disposition of such claim, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to that issue.  

With respect to the issue of entitlement to service 
connection for a skin disability, VA has fulfilled its duty 
to notify the appellant in this case.  In the May 2002 
letter, the RO informed the appellant of the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board also notes that the May 
2002 letter implicitly notified the claimant of the need to 
submit any pertinent evidence in his possession.  In this 
regard, the claimant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the claimant must 
also furnish any pertinent evidence that he may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to the claim for 
entitlement to service connection for a skin disability, the 
Board finds that the veteran is not prejudiced by a decision 
at this time since the claim is being denied.  Therefore, any 
notice defect, to include the degree of disability or an 
effective date, is harmless error since no effective date 
will be assigned.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to the claim for 
service connection for a skin disability.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining the evidence necessary to substantiate this claim, 
including requesting information from the appellant regarding 
pertinent medical treatment he may have received, and 
affording him a VA examination during the appeal period.  The 
appellant was also provided with the opportunity to request a 
hearing in an April 2004 letter, but did not thereafter 
request a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists with respect to this 
service connection claim.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim for service connection for a skin disability and that 
adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the 
merits.

II.  New and Material Evidence

Facts

The veteran's service record (DD From 214), received in June 
1970, shows that he spent just over one year in Vietnam and 
was not awarded any decorations evincing combat.  He served 
with the HHC 1st Bn 69th Armor and his service specialty title 
was "Inf Dir Fire Crmm".  

In January 1971, the veteran filed an initial claim for 
service connection for a nervous condition.  

On file is a January 1971 VA hospital summary showing that 
the veteran was hospitalized for approximately 30 days for 
anxiety reaction, acute, moderate.  His symptoms were 
reported to have begun soon after his discharge from service 
in December 1969.  The summary notes that the veteran found 
it difficult to adjust back to civilian life, was unable to 
find work, and suffered from tension and insomnia.  

A VA Summary of Hospitalization shows that the veteran was 
hospitalized at a private facility in February 1972 with a 
history of restlessness, nervousness and suspiciousness.  The 
summary also notes that at admission the veteran was hearing 
voices, was verbally abusive, and unmanageable.  Findings 
included severe thinking disorder, a constricted and 
inappropriate affect, and markedly impaired insight and 
judgment.  While hospitalized, the veteran became coherent 
and relevant, as well as relaxed and social.  He was 
diagnosed as having schizophrenia, paranoid type.  

A March 1972 VA Medical Certificate And History form 
similarly reflects a diagnosis of schizophrenia, paranoid 
type.

The veteran underwent a VA psychiatric examination in March 
1986 at which time he complained that he gets very nervous at 
times and does "crazy things" and that it was very hard for 
him to keep from going to jail.  The veteran reported that he 
served most of the time in Vietnam with an armored division 
doing scouting work, and had been wounded a couple of times.  
Specifically, he explained that he had stepped onto an 
engineer's stick while running from an enemy attack and 
punctured his right foot.  He also relayed to the examiner 
that he suffered a shrapnel injury to his left hand.  He 
reportedly had no psychiatric condition while in service, and 
his problems are noted to have begun upon his return from 
Vietnam and involved "blackouts" and "memory loss".  He 
was diagnosed as having PTSD, chronic.  Foot x-rays revealed 
a small spur in the right heel.  

In a May 1986 rating decision, the RO denied service 
connection for PTSD.  

In April 2002, the veteran filed an application to reopen the 
claim for entitlement to service connection for PTSD.  He 
noted on the application that he had been in the central 
highlands of South Vietnam and Pleitu.   

Also in April 2002 the RO received the Data Staff Journal or 
Duty Officer's Log for the 1st Bn 69th Armor for the dates of 
December 16 to December 19 (year not specified).  These 
records include a notation of an "ambush loc'n" on December 
16 and show that on December 18 the 1st Bn 69th ambushed 15 
"VN".  These records also show that the 1st Bn 69th came 
under rocker fire and that on December 16 two men from this 
unit were wounded in action.  The RO also received a May 1993 
service "over 38" examination report showing a normal 
psychiatric clinical examination.

During a May 2002 VA examination, the veteran said that he 
had been a scout in service and killed a lot of people, 
watched people get killed, and saw bodies in body bags.  He 
also said he had to face incoming attacks.  He complained of 
nightmares and flashbacks and of hypervigilance.  He said he 
startled easily and was depressed with diminished interest.  
He also complained of feelings of worthlessness, poor energy, 
poor concentration, and poor sleep.  Regarding employment, 
the veteran was noted to be working as a motor room driver 
for the past two years and had worked as a mechanic.  He said 
he had difficulty getting along with the people he worked 
with.  He was diagnosed as having PTSD and major depression.  

VA outpatient records in 2002 and 2003 show that the veteran 
attended individual counseling sessions at a mental health 
clinic.  These records show he had continuing problems with 
irritability and anger, and had problems at work involving 
arguments and absences.  A June 2002 record notes that the 
veteran was actively drinking and was having intrusive 
thoughts of Vietnam.

In March 2004, the RO received a statement from the veteran 
regarding alleged stressors in service.  In this statement, 
the veteran reported that he "got hit by enemy NVA 
soldiers" upon his arrival in Vietnam on December 16, 1968, 
in Cam Rhan Bay.  He also reported that he had been assigned 
to a scout platoon and was sent to the field where he was 
involved in an ambush in January or February 1969, and was 
engaged with the enemy "almost daily."  He said he 
witnessed casualties, but couldn't remember any names, and 
feared for his life.  He also said he witnessed two 
Vietnamese children get blown up as they entered a bunker.  
He added that he participated in many fire fights.  

Analysis

The RO originally denied the veteran's claim for service 
connection for PTSD in May 1986.  The veteran did not 
initiate an appeal of this decision by filing a notice of 
disagreement, and it is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.1103.  Under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is received.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001. Id.  As 
the appellant in this case filed an application to reopen a 
claim for service connection for PTSD in April 2002, the 
revised version of 3.156 is applicable in this appeal.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence on file at the time of the adverse final 
decision in May 1986 included a VA hospital summary showing 
that the veteran had been hospitalized for approximately one 
month for anxiety reaction, acute, moderate.  According to 
the summary, the veteran began experiencing symptoms soon 
after his 1969 service discharge.  The evidence also included 
a March 1972 VA Medical Certificate and History form 
diagnosing the veteran as having schizophrenia, paranoid 
type, and a March 1986 VA examination report diagnosed the 
veteran as having PTSD, chronic.

Evidence submitted to the RO since May 1986 includes a May 
2002 VA examination report also diagnosing the veteran as 
having PTSD.  It further includes a stressor statement from 
the veteran alleging combat-related stressors, and a Daily 
Staff Journal or Duty Officer's Log showing that his assigned 
unit, 1st Bn 69th Armor, encountered the enemy in Vietnam.  
Additional evidence includes VA outpatient records showing 
psychiatric treatment in 2002 and 2003, and a service 
examination report dated in May 1993.

The Board finds that the evidence submitted after the May 
1986 final adverse decision as outlined above is new, in that 
it has not been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  The Board further finds that the new 
evidence must be considered material in that it relates to 
the essential elements for service connection for PTSD not 
previously considered, i.e., description and possible 
corroboration of inservice stressors, in addition to a 
continuing diagnosis of PTSD.  38 C.F.R. § 3.304(f).  This 
evidence, when considered with evidence previously of record, 
bears substantially upon the specific matters under 
consideration.  In short, the record contains new and 
material evidence to reopen the claim for service connection 
for PTSD.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  While 
the veteran's claim on this issue has been reopened, 
additional development is necessary prior to appellate review 
on the merits.

III.  Service Connection for a Skin Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2006).

Previously, under 38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 
3.307(a)(6)(iii), in-service exposure to Agent Orange was 
presumed only in cases in which a veteran had a disease that 
was presumptively service connected.  If none of the 
disorders for which service connection was claimed was a 
presumptive disorder, then in-service herbicidal exposure was 
not presumed.  See Chase v. West, 13 Vet. App. 413, 415 
(2000) (citing McCartt v. West, 12 Vet. App. 164, 168 
(1999)).  But this was changed by Section 201(c) of the 
Veterans Education and Benefits Expansion Act of 2001, which 
effectively reversed the decision in McCartt v. West, 12 Vet. 
App. 164 (1999) and provides for a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.  These 
diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 
C.F.R. § 3.309(e).  For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of date of onset. 38 C.F.R. § 3.309(e), Note 2.  In addition, 
the United States Court of Appeals for the Federal Circuit 
has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

In the instant case, based on the veteran's service in the 
Republic of Vietnam during the Vietnam era, he is presumed to 
have been exposed to Agent Orange.  However, his present 
diagnoses of contact dermatitis and intertrigo, groin, is not 
on the list of presumptive disabilities due to exposure to 
Agent Orange.  Therefore, the presumptive regulations for 
service connection due to Agent Orange exposure are 
inapplicable.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309, 3.313.

With the exception of a May 1993 service "over 38" 
examination report, VA has unsuccessfully attempted to obtain 
the veteran's service medical records.  Multiple requests for 
these records were made, including to the U.S. Army Hospital, 
but to no avail.  As noted above, in cases such as these, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).

The veteran contends that he has had problems with itchy skin 
ever since Vietnam and he claims it is due to Agent Orange 
exposure.  Notwithstanding this contention, the record 
conspicuously lacks notations of skin complaints or medical 
findings regarding the skin for many years after service.  
Specifically, the record is devoid of any objective finding 
of a skin disability or diagnosis until the May 2002 VA 
examination, which is over 30 years after his service in 
Vietnam.  According to this examination report, the veteran 
complained of a history of a rash on his chest, groin and 
facial areas since leaving Vietnam.  He said the rashes break 
out approximately once a month and he treats them with 
topical preparations.  The examiner diagnosed him as having 
contact dermatitis, eyelids, intertrigo, groin, and contact 
dermatitis versus candidiasis-penis.  Even assuming that the 
veteran experienced itchy skin since service, the medical 
evidence of record contains no indication that a skin 
disability was present until many years thereafter.  
Moreover, the May 1993 service "over 38" examination report 
, while noting that the veteran has an allergy to penicillin 
which causes him to break out in a rash, shows that he had a 
normal clinical evaluation of the skin.  There is no 
competent medical evidence supporting the veteran's assertion 
that his current skin disorder had its onset during service.

The Board does not doubt the veteran's sincere belief that he 
has a skin disability related to service.  However, as a 
layman without medical training or expertise, he is not 
competent to render an opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board also emphasizes that a claim 
must be supported by evidence and sound medical principles, 
not just assertions.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

In conclusion, the Board finds that the veteran's presently 
diagnosed contact dermatitis and intertrigo, groin, were not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against this claim, the benefit- of-the-
doubt rule does not apply, and the claim for service 
connection for a skin disability must be denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.  To this extent, the 
appeal is allowed.

Entitlement to service connection for a skin disability, 
claimed as due to exposure to Agent Orange, is denied.


REMAND

Now that the veteran's claim for entitlement to service 
connection for PTSD is reopened, additional development is 
warranted in order to make a fully informed decision in this 
case.  

Regarding combat, if VA determines that a veteran engaged in 
combat with the enemy and that his alleged stressor is combat 
related, then the veteran's lay testimony or statements are 
accepted as conclusive evidence of the occurrence of the 
claimed stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).  

However, if VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).  

As the March 2004 statement of the case shows, the RO 
determined that the evidence did not indicate that the 
veteran was a combat veteran.  In making this determination, 
the RO pointed out that the veteran never responded to its 
May 2002 letter requesting additional stressor information, 
and concluded that the information on file was not specific 
enough to conduct "meaningful research".  However, shortly 
after the March 2004 statement of the case, also in March 
2004, the veteran submitted additional evidence to the RO 
regarding the alleged stressors.  After receiving this 
evidence, however, the RO neither attempted to verify these 
stressors nor issue the veteran a supplemental statement of 
the case.  See 38 C.F.R. § 19.37; Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Thus, in view of the veteran's diagnosis of PTSD and Daily 
Staff or Duty Officer's Log records for the 1st Bn 69th Armor 
suggesting combat-related activity, and so as to not 
prejudice the veteran in any way, the Board finds that 
verification of the stressors must be requested from the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly known as the U.S. Army Services Center for Research 
of Unit Records (USACURR)).  

If the RO finds that the veteran's claimed stressors are 
corroborated by sufficient evidence, then the veteran should 
be afforded a VA psychiatric examination in order to obtain 
an opinion regarding the etiology of his PTSD and whether it 
is related to a stressor that has been verified.  38 U.S.C.A. 
§ 5103A(d).  In addition, an attempt must be made to obtain 
all outstanding treatment records.  The most recent 
psychiatric records on file are VA outpatient records dated 
in 2003.  See 38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for his psychiatric problems 
since July 2003.  Following receipt of 
such information, and duly executed 
authorization for the release of private 
medical records, the RO should request 
that all identified health care providers 
furnish legible copies of all medical 
records compiled in conjunction with 
treatment accorded the veteran.

2.  The RO should forward the stressor 
information, as well as any additional 
documents deemed necessary, to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) (formerly known as the 
U.S. Army Services Center for Research of 
Unit Records (USACURR)), 7701 Telegraph 
Road, Alexandria, VA 22315- 3802, so that 
it can provide any information that might 
corroborate the stressors claimed by the 
veteran, to include daily journals, 
operational reports, lessons learned 
documents, combat operations after action 
reports, unit histories, and morning 
reports for the time periods during which 
the veteran alleges that his stressors 
took place.  JSRRC also should report 
whether the veteran's unit was engaged in 
hostile action against enemy forces 
during the time the veteran was assigned 
to that unit.  If referral to JSRRC or 
other pertinent sources is to no avail, 
the RO should advise the veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD.  All attempts to obtain the 
records should be documented in the 
claims file.

3.  If the JSRRC requests more specific 
descriptions of the stressors in 
question, notify the veteran and request 
that he provide the necessary 
information.  If the veteran provides 
additional information, forward it to the 
requesting agency.

4.  Following the above, the RO should 
make a specific determination as to 
whether the veteran engaged in combat 
with the enemy, or whether there is 
credible supporting evidence that a 
claimed in-service stressor(s) occurred.  
The RO should specifically identify the 
stressor(s) corroborated by the record.

5.  If the RO determines that the veteran 
engaged in combat with the enemy or there 
is credible supporting evidence that an 
in-service stressor(s) occurred, the 
veteran should then be scheduled for a VA 
psychiatric examination for the purposes 
of determining whether he has PTSD as a 
result of the corroborated stressor(s).  
The claims folder should be made 
available to the examiner for review, and 
the RO must specify for the examiner the 
in-service stressor that it has 
determined is established by the record.  
The examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not that any corroborated 
stressor was sufficient to produce PTSD, 
and whether it is at least as likely as 
not that there is a link between the 
corroborated stressor and any current 
PTSD.

6.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


